Exhibit 10.2

NOVARTIS PHARMA AG

AND

CELL THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

   Purchase and Sale of Securities.    1    1.1   

Sale of the Securities.

   1

2.

   Closing Date; Deliveries.    1    2.1   

Closing Date

   1    2.2   

Deliveries.

   2    2.3   

Further Assurances.

   2

3.

   Representations and Warranties of the Company.    2    3.1   

Organization, Good Standing and Qualification.

   2    3.2   

Capitalization and Voting Rights.

   2    3.3   

Subsidiaries

   3    3.4   

Corporate Authorization

   4    3.5   

No Conflict

   4    3.6   

Authorization

   5    3.7   

Liabilities

   5    3.8   

Governmental Consents

   5    3.9   

Litigation

   5    3.10   

Employees and Consultants

   6    3.11   

Intellectual Property

   6    3.12   

Compliance with Other Instruments

   7    3.13   

Agreements; Action

   7    3.14   

Registration Rights

   8    3.15   

Title to Property and Assets.

   8    3.16   

Financial Statements and SEC Filings.

   8    3.17   

Controls

   9    3.18   

Employee Benefit Plans

   10    3.19   

Tax Returns and Payments

   10    3.20   

Insurance

   10    3.21   

Labor Agreements and Actions

   11    3.22   

Investment Company

   11    3.23   

Environmental Matters.

   11    3.24   

Securities Laws

   12    3.25   

Offering.

   12    3.26   

Licenses and Other Rights; Compliance with Laws

   12    3.27   

Broker or Finders

   13    3.28   

Corporate Records

   13    3.29   

Market Listing

   13    3.30   

Related Party Transactions

   13    3.31   

Accountants

   13    3.32   

Reliance

   13

 

i



--------------------------------------------------------------------------------

               Page

4.

   Representations and Warranties of the Investor.    14   

4.1

  

Authorization, Governmental Consents and Compliance with Other Instruments

   14   

4.2

  

Purchase Entirely for Own Account

   14   

4.3

  

Investment Experience and Accredited Investor Status

   14   

4.4

  

Reliance

   14

5.

   Conditions to Closing of Investor.    14   

5.1

  

Representations and Warranties Correct.

   15   

5.2

  

Covenants

   15   

5.3

  

Compliance Certificate

   15   

5.4

  

Legal Opinions

   15   

5.5

  

Certification of Resolutions and Officers

   15   

5.6

  

Certain Events

   15   

5.7

  

Good Standing Certificate

   15   

5.8

  

Other Agreements

   16   

5.9

  

Proceedings and Documents

   16   

5.10

  

Continued Market Listing

   16   

5.11

  

No Suspension, Etc.

   16

6.

   Conditions to Closing of the Company.    16   

6.1

  

Representations and Warranties Correct

   16

7.

   Mutual Conditions to Closing    16   

7.1

  

Qualifications

   16   

7.2

  

Absence of Litigation

   16   

7.3

  

License and Co-Development Agreement

   17

8.

   Additional Covenants and Agreements.    17   

8.1

  

Inspection of Books and Records

   17   

8.2

  

HSR Filing

   17   

8.3

  

Securities Compliance

   17   

8.4

  

Registration and Listing

   17   

8.5

  

Consents

   17   

8.6

  

Use of Proceeds

   18   

8.7

  

Ordinary Course

   18

9.

   Miscellaneous.    18   

9.1

  

Termination

   18   

9.2

  

Effect of Termination

   18   

9.3

  

Survival of Warranties

   18   

9.4

  

Indemnification

   18   

9.5

  

Attorney’s Fees

   19   

9.6

  

Remedies

   19   

9.7

  

Successors and Assigns

   19   

9.8

  

Entire Agreement

   19   

9.9

  

Governing Law

   19

 

ii



--------------------------------------------------------------------------------

               Page    9.10    Counterparts    19    9.11   

Titles and Subtitles

   19    9.12   

Nouns and Pronouns

   19    9.13   

Notices

   20    9.14   

Finder’s Fee

   21    9.15   

Expenses

   21    9.16   

Amendments and Waivers

   21    9.17   

Severability

   21    9.18    Confidentiality and Publicity    21    9.19   

Definitions

   23   

Annex A – Disclosure Schedule

     

Exhibit A –Form of Registration Rights Agreement

     

Exhibit B – Form of License and Co-Development Agreement

  

 

iii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of the 15th day
of September, by and between Novartis Pharma AG (“Novartis” or the “Investor”),
a corporation organized under the laws of Switzerland, with its principal place
of business at Lichtstrasse 35, CH-4002, Basel, Switzerland, and Cell
Therapeutics, Inc. (the “Company”), a Washington corporation with its principal
place of business at 501 Elliott Avenue West, Suite 400, Seattle, Washington
98119. Novartis and the Company are each referred to individually as a “Party”
and together as “Parties.”

THE PARTIES HEREBY AGREE AS FOLLOWS:

1. Purchase and Sale of Securities.

1.1 Sale of the Securities.

(a) Subject to the terms and conditions of this Agreement, the Company shall
issue and sell to the Investor and the Investor shall purchase from the Company
8,670,520 shares (the “Securities”) of the Company’s common stock, no par value
per share (the “Common Stock”), for a purchase price of $1.73 per share (the
“Purchase Price”), or an aggregate purchase price for the Securities of Fifteen
Million Dollars ($15,000,000).

(b) The issuance and sale of the Securities to the Investor (the “Offering”)
will be made without registration of the Securities under the Securities Act of
1933, as amended (together with the rules and regulations of the Securities and
Exchange Commission (the “Commission”) promulgated thereunder, the “Securities
Act”), in reliance upon the exemption therefrom provided by Section 4(2) of the
Securities Act.

(c) The Investor and its direct and indirect transferees of the Securities will
be entitled to the benefits of a Registration Rights Agreement (to the extent
provided therein) to be dated on or about the date hereof, among the parties
hereto (the “Registration Rights Agreement”), pursuant to which the Company will
agree, among other things, to file (i) a registration statement (the
“Registration Statement”) on the appropriate form with the Commission
registering the resale of the Securities under the Securities Act, and (ii) to
use its best efforts to cause such Registration Statement to be declared
effective.

(d) Simultaneous with the execution and delivery of this Agreement, the License
and Co-Development Agreement has been executed and delivered. Pursuant to that
agreement, the Company will, among other things, grant Novartis International
Pharmaceutical Ltd. an exclusive worldwide license to certain of its product
candidates and related intellectual property as set forth therein.

2. Closing Date; Deliveries.

2.1 Closing Date. Subject to the terms and conditions of this Agreement, the
closing of the purchase and sale of the Securities (the “Closing”) shall be held
on the second (2nd) business day after the satisfaction or waiver of all of the
conditions to the Closing (other than those conditions that by their nature are
to be satisfied or waived at the Closing) or such other date upon which the
Company and the Investor may agree. The date of the Closing is hereinafter
referred to as the “Closing Date.”



--------------------------------------------------------------------------------

2.2 Deliveries.

(a) Deliveries by the Company. At the Closing, the Company shall deliver to the
Investor the Securities in certificated form. The Company will also make all
such deliveries as are contemplated by Section 5 of this Agreement in connection
with the Closing.

(b) Deliveries by the Investor. At the Closing, the Investor shall deliver the
aggregate Purchase Price by wire transfer of same day funds per the Company’s
wiring instructions (which shall have been delivered to the Investor not less
than two business days before the Closing Date). The Investor will also make all
such deliveries as are contemplated by Section 6 of this Agreement in connection
with the Closing.

2.3 Further Assurances. The Company and the Investor hereby covenant and agree
without the necessity of any further consideration, to execute, acknowledge and
deliver any and all such other documents and take any such other action as may
be reasonably necessary to carry out the intent and purposes of this Agreement.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor that the statements contained in this Section 3 are
true and correct as of the date hereof:

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Washington. The Company has all requisite corporate power and corporate
authority to own and operate its properties and assets, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement,
to issue and sell the Securities and to carry out the other transactions
contemplated hereunder. The Company, and each subsidiary of the Company listed
on Exhibit 21.1 of the Company’s Annual Report on Form 10-K/A for the year ended
December 31, 2005 (each a “Subsidiary” and collectively, the “Subsidiaries”), is
qualified to transact business and is in good standing in each jurisdiction in
which the failure to qualify would have, or could reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
business, properties, financial condition or results of operations of the
Company and its Subsidiaries taken as a whole (a “Material Adverse Effect”). The
Company has delivered to the Investor true, correct and complete copies of the
Company’s Amended and Restated Articles of Incorporation (the “Certificate of
Incorporation”) and the Company’s Amended and Restated Bylaws (the “Bylaws”) in
effect on the date hereof.

3.2 Capitalization and Voting Rights.

(a) The authorized capital of the Company as of the date hereof consists of:

(i) Preferred Stock. 10,000,000 shares of Preferred Stock, no par value per
share (the “Preferred Stock”), of which no shares are issued and outstanding.

 

2



--------------------------------------------------------------------------------

(ii) Common Stock. 200,000,000 shares of Common Stock, of which 110,410,023
shares are issued and outstanding as of August 31, 2006. There has been no
material increase in the number of outstanding shares since August 31, 2006.

(b) Except as set forth in the Company’s Public Filings, there are: (i) no
outstanding options, warrants, rights (including conversion or preemptive
rights) or agreements pursuant to which the Company is or may become obligated
to issue, sell or repurchase any shares of its capital stock or any other
securities of the Company; (ii) no restrictions on the transfer of capital stock
or any other securities of the Company imposed by the Certificate of
Incorporation or Bylaws of the Company, or any agreement to which the Company is
a party, any order of any court or any governmental agency to which the Company
is subject, or any statute other than those imposed by relevant state and
federal securities laws; (iii) no cumulative voting rights for any of the
Company’s capital stock; and (iv) to the Company’s knowledge, no options or
other rights to purchase shares of capital stock or any other securities from
stockholders of the Company granted by such stockholders.

(c) As of the date hereof, of the authorized Common Stock (i) 800,000 shares are
reserved for issuance upon exercise of outstanding warrants disclosed in the
Company’s Public Filings, (ii) 6,361,794 shares are reserved for issuance upon
exercise of outstanding options under the 1994 Equity Incentive Plan, the 2003
Equity Incentive Plan and the Novuspharma S.p.A. Stock Option Plan
(collectively, the “Plans”), (iii) 1,219,444 shares are reserved for issuance
upon vesting of outstanding restricted stock units awarded under the Plans,
(iv) 15,666 shares are reserved for issuance upon vesting of outstanding
restricted share rights, (v) 4,085,188 shares are reserved for issuance upon
conversion of the Company’s outstanding 4% Convertible Senior Subordinated Notes
due 2010, (vi) 2,740,700 shares are reserved for issuance upon conversion of the
Company’s outstanding 5.75% Convertible Senior Subordinated Notes due 2008,
(vii) 837,941 shares are reserved for issuance upon conversion of the Company’s
outstanding 5.75% Convertible Subordinated Notes due 2008, (viii) 2,662,590
shares are reserved for issuance upon conversion of the Company’s outstanding
6.75% Convertible Senior Notes due 2010, and (ix) 27,455,028 shares are reserved
for issuance upon conversion of the Company’s 7.5% Convertible Senior Notes due
2011. Other than as set forth in the preceding sentence, there are no other
shares of Common Stock reserved for issuance.

(d) Except as set forth in the Company’s Public Filings, the Company is not a
party to or is not subject to any agreement or understanding relating to, and to
the Company’s knowledge there is no agreement or understanding between any
Persons which affects or relates to, the voting of shares of capital stock of
the Company or the giving of written consents by a stockholder or director of
the Company.

3.3 Subsidiaries. Except as set forth in the Company’s Public Filings:

(a) The Company does not presently own or control, directly or indirectly, any
other corporation, association, partnership, trust, joint venture or other
business entity and does not currently own or control, directly or indirectly,
any capital stock or other

 

3



--------------------------------------------------------------------------------

ownership interest, directly or indirectly, in any corporation, association,
partnership, trust, joint venture or other entity. Each of the Subsidiaries is
duly organized and validly existing under the laws of its jurisdiction or
organization, is in good standing under such laws and is duly qualified to do
business as a foreign corporation in each jurisdiction in which a failure to so
qualify would have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(b) All the outstanding shares of capital stock of each Subsidiary are validly
issued, fully paid and nonassessable, and are owned by the Company free and
clear of any Encumbrances.

(c) There are no options, warrants, convertible securities, or other rights,
agreements, arrangements or commitments of any character relating to the capital
stock of any Subsidiary.

(d) There are no voting trusts, stockholder agreements, proxies or other
agreements or understandings in effect with respect to the voting or transfer of
any shares of capital stock of or any other interests in any Subsidiary.

3.4 Corporate Authorization. All corporate action on the part of the Company,
its officers, directors and its stockholders necessary for the authorization,
execution and delivery of this Agreement, the Registration Rights Agreement and
the License and Co-Development Agreement (such agreements, other than this
Agreement, the “Ancillary Agreements”), the performance of all obligations of
the Company hereunder and thereunder and the authorization, issuance and
delivery of the Securities to be issued and sold hereunder, has been taken. This
Agreement and the Ancillary Agreements have been duly executed and delivered by
the Company and (assuming the due authorization, execution and delivery by the
other party to such agreements) constitute valid and legally binding obligations
of the Company, enforceable against the Company in accordance with their terms
(except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application now or hereafter in effect relating to or affecting enforcement of
creditors rights generally and by general principles of equity, regardless of
whether such enforcement is considered in a proceeding at law or in equity).

3.5 No Conflict. The execution, delivery and performance of this Agreement and
the Ancillary Agreements and compliance with the provisions hereof and thereof
by the Company, will not:

(a) violate any provision of law, statute, ordinance, rule or regulation or any
ruling, writ, injunction, order, judgment or decree of any court, administrative
agency or other Governmental Authority, the violation of which would have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(b) conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with due notice or lapse of time, or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (i) any material agreement, document, instrument, contract, understanding,
arrangement, note, indenture, mortgage or lease to which the Company is a party
or under which the Company or any of its assets is bound or affected, (ii) the
Certificate of Incorporation, or (iii) the Bylaws; or

 

4



--------------------------------------------------------------------------------

(c) result in the creation of any Encumbrance upon any of the Securities or on
any of the properties or assets of the Company or any Subsidiary.

3.6 Authorization. The Securities have been duly authorized and, when issued
pursuant to the terms of this Agreement, will be validly issued, fully paid and
non-assessable, free of any preemptive or similar rights and any Encumbrances;
will have been issued in compliance with all applicable federal, state and
foreign securities laws, will not have been issued in violation of or subject to
any preemptive or similar right that does or will entitle any person to acquire
any capital stock or other security from the Company upon issuance or sale of
the Securities and will not be subject to any restriction upon the voting or
transfer thereof pursuant to applicable law or the Certificate of Incorporation,
the Bylaws or governing documents or any agreement to which the Company or any
Subsidiary thereof is a party or by which any of them may be bound.

3.7 Liabilities. Except as set forth in the Company’s Public Filings, since
June 30, 2006, the Company has not incurred any unpaid indebtedness for money
borrowed or any other contractual liabilities other than in the ordinary course
of business or in excess of $1,000,000 in the aggregate.

3.8 Governmental Consents. No Consent, filing, order, registration, approval,
authorization qualification of, with or from any Governmental Authority, is
required by the Company for the execution, delivery and performance of this
Agreement or consummation of the Offering and the other transactions
contemplated by the Ancillary Agreements, including the issuance, sale and
delivery of the Securities, except (i) such Consents as may be required under
the rules of the Nasdaq Stock Market or state securities or “blue sky” laws,
which Consents, if required, shall be obtained by the Company prior to the
Closing, (ii) the approval of the Commission of a resale registration statement
on Form S-3 as contemplated by the Registration Rights Agreement or (iii) as may
be required pursuant to the Hart-Scott-Rodino Premerger Notification Act (“HSR
Act”), if applicable. No consent, approval or authorization of the stockholders
of the Company is required in connection with the issuance of the Securities.

3.9 Litigation. Except as set forth in Section 3.9 of the Disclosure Schedule
attached as Annex A to this Agreement (the “Disclosure Schedule”): there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any Subsidiary; to the
Company’s knowledge, there is no action, suit, proceeding or investigation
pending or currently threatened against a stockholder of the Company in his, her
or its capacity as such; to the knowledge of the Company, there has not occurred
any event nor does there exist any condition on the basis of which any action,
suit, proceeding or investigation might properly be instituted with any
substantial chance of recovery; to the Company’s knowledge, there are no legal
actions or investigations pending or threatened involving the employment by or
with the Company of any of the Company’s current or former employees, their use
in connection with the Company’s business of any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreements with prior employers or alleging a violation of any
federal, state or local statute or common law relationship with the Company; to
the Company’s knowledge, there is no pending or contemplated, any investigation

 

5



--------------------------------------------------------------------------------

by the Commission involving the Company or any current or former director or
officer of the Company; the Company is not a party to any order, writ,
injunction, judgment or decree of any court; and the Company has not received
any stop order or other order suspending the effectiveness of any registration
statement of the Company and, to the Company’s knowledge, the Commission has not
issued any such order. There is no action, suit, proceeding or investigation by
the Company currently pending or that the Company intends to initiate.

3.10 Employees and Consultants. Except as set forth in Section 3.10 of the
Disclosure Schedule:

(a) Neither the execution nor delivery of this Agreement or the Ancillary
Agreements, nor the carrying on of the Company’s business by the employees of
the Company or its Subsidiaries, nor the conduct of the Company’s business as
proposed, will, to the Company’s knowledge, conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
material contract, covenant or instrument under which any of such employees is
now obligated.

(b) Each employee of, or consultant to, the Company or its Subsidiaries, who has
or is proposed to have access to confidential or proprietary information of the
Company or its Subsidiaries, is a signatory to, and is bound by, an agreement
with the Company relating to nondisclosure, proprietary information and
assignment of patent, copyright and other intellectual property rights.

(c) No employee of, or consultant to, the Company or its Subsidiaries is in
violation of any term of any employment contract, patent disclosure agreement or
any other contract or agreement relating to the Company including, but not
limited to, those matters relating to (i) the relationship of any such employee
with the Company or to any other party as a result of the nature of the
Company’s business as currently conducted, or (ii) unfair competition, trade
secrets or proprietary information.

(d) The Company does not believe it is or will be necessary to utilize any
inventions of any of its employees made prior to their employment by the Company
or its Subsidiaries.

3.11 Intellectual Property. The Company and each Subsidiary owns or licenses,
free and clear of Encumbrances, all patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks and trade names currently employed by
them in the connection with the business now conducted or contemplated to be
conducted by them that are necessary or advisable for the conduct of such
business (“Intellectual Property”) of the Company and the Subsidiaries, except
where failure to own, license or possess or otherwise to be able to acquire such
intellectual property would not singly, or in the aggregate, have a Material
Adverse Effect. To the knowledge of the Company, the Company’s business, as
currently conducted or contemplated to be conducted, does not and will not
infringe on or conflict with the rights or intellectual property of third
parties, and neither the Company nor any Subsidiary has received any notice of
infringement of or conflict with asserted rights of others with

 

6



--------------------------------------------------------------------------------

respect to any intellectual property that, singly or in the aggregate, if the
subject of unfavorable decision, ruling or finding, would have a Material
Adverse Effect, in each case except as described in Section 3.11 of the
Disclosure Schedule.

(b) (i) To the Company’s knowledge, the Company’s rights in the Intellectual
Property are valid and enforceable; (ii) all material registration, maintenance
and renewal fees in respect of the Intellectual Property have been paid on time;
(iii) the Company and its Subsidiaries have taken, and will continue to take,
all actions which are necessary or advisable in order to protect the
Intellectual Property consistent with prudent commercial practices in the
biotechnology industry; (iv) to the knowledge of the Company, no Person is
infringing or otherwise violating any Intellectual Property; (v) other than the
Material IP Contracts, there are no outstanding material options, licenses or
agreements of any kind relating to or affecting the Intellectual Property; and
(vi) there are no material breaches or defaults of, or any disputes or
threatened disputes concerning, any of the Material IP Contracts.

(c) Schedule 3.11(b) contains a complete and accurate list of all material
agreements granting any rights (including, without limitation, licenses, options
and covenants not to sue) with respect to any of the Intellectual Property
(collectively, the “Material IP Contracts”), specifically indicating, as
applicable, each amendment thereto.

3.12 Compliance with Other Instruments. Neither the Company nor any Subsidiary
has taken any action that conflicts with, constitutes a default under, or
results in a violation or default of any provision of the Certificate of
Incorporation or the Bylaws or of any instrument, judgment, order, writ or
decree.

3.13 Agreements; Action.

(a) Except as set forth in the Company’s Public Filings or in Section 3.13(a) of
the Disclosure Schedule, there are no agreements, understandings, transactions
or proposed transactions between the Company or any Subsidiary and any of its
officers, directors, or affiliates of a nature that would be required to be
disclosed pursuant to the provisions of Item 404 of Regulation S-K, as of the
date hereof and none of any such individuals or entities has any interest in any
party to any such agreement, understanding, transaction or proposed transaction.

(b) Except as set forth in the Company’s Public Filings, neither the Company nor
any Subsidiary thereof has (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock (other than a dividend or distribution by a wholly-owned Subsidiary to the
Company or to another wholly-owned Subsidiary of the Company), (ii) made any
loans or advances to any Person, other than ordinary advances to employees for
travel expenses, or (iii) sold, exchanged or otherwise disposed of any of its
assets or rights, other than in the ordinary course of business or in an
aggregate amount greater than $1,000,000.

(c) All material agreements to which the Company and the Subsidiaries are
parties and which are required to have been filed by the Company pursuant to the

 

7



--------------------------------------------------------------------------------

Securities Act, the Exchange Act, and the rules and regulations thereunder have
been filed by the Company with the Commission. As of the date hereof, except as
disclosed in the Company’s Public Filings and except for those agreements that
by their terms are no longer in effect, each such agreement is in full force and
effect and is binding on the Company and, to the Company’s knowledge, is binding
upon such other parties, in each case in accordance with its terms, and neither
the Company nor, to the Company’s knowledge, any other party thereto is in
breach of or default under any such agreement. Except as disclosed in the
Company’s Public Filings, the Company has not received any written notice
regarding the termination of any such agreements.

(d) Except as set forth in the Company’s Public Filings, there are no
agreements, understandings, instruments, contracts or proposed transactions to
which the Company or any Subsidiary is a party or by which it is bound that may
involve (i) obligations (contingent or otherwise) of, or payments to, the
Company or such Subsidiary in excess of $5,000,000, other than obligations of,
or payments to, the Company or a Subsidiary arising from purchase or sale
agreements entered into in the ordinary course of business, (ii) an agreement
granting an Encumbrance on assets of the Company or any Subsidiary, except for
Encumbrances for taxes not yet due and payable or otherwise in the ordinary
course of business, or (iii) the license of any patent, copyright, trade secret
or other proprietary right to or from the Company or a Subsidiary, other than
licenses arising from the purchase of “off the shelf” or other standard products
in the ordinary course of business.

3.14 Registration Rights. Except as described in the Company’s Public Filings,
the Company has not granted or agreed to grant any registration rights with
respect to shares of the Company’s capital stock or any other security under the
Securities Act including piggyback rights, to any Person.

3.15 Title to Property and Assets. Each of the Company and each Subsidiary owns
or leases all such properties as are necessary to the conduct of their
respective businesses as presently operated and as proposed to be operated as
described in the Company’s Public Filings. The Company and each Subsidiary have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case free and
clear of all Encumbrances except such as could not reasonably be expected to
have a Material Adverse Effect; and any real property and buildings held under
lease or sublease by the Company and any Subsidiary are held by them under
valid, subsisting and enforceable leases or subleases with such exceptions as
are not material to, and do not interfere with, the use made and proposed to be
made of such property and buildings by the Company and such Subsidiary.

3.16 Financial Statements and SEC Filings.

(a) The Company is subject to and in compliance with the reporting requirements
of Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended
(together with the rules and regulations of the Commission promulgated
thereunder, the “Exchange Act”) and files reports with the Commission on the
EDGAR System. The Common Stock is registered pursuant to Section 12(g) of the
Exchange Act and the outstanding shares of Common Stock are listed for quotation
on the Nasdaq National

 

8



--------------------------------------------------------------------------------

Market, and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or de-listing the Common Stock from the Nasdaq National Market, nor has the
Company received any notification (written or oral) that the Commission or the
Nasdaq National Market is contemplating terminating such registration or listing
or that the Company is not in compliance with the continuing listing or
maintenance requirements of the Nasdaq National Market.

(b) The Company and the Subsidiaries have filed in a timely manner each document
or report required to be filed by each pursuant to the Exchange Act, including,
without limitation, the Company’s Public Filings.

(c) As of their respective filing dates, each of the Company’s Public Filings
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder applicable to the Company’s Public Filings, and none of the Company’s
Public Filings contained or contains any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances existing at the
time it is delivered to a purchaser, not misleading.

(d) As of their respective filing dates, the financial statements of the Company
included in the Company’s Public Filings (the “Financial Statements”) complied
as to form in all material respects with then applicable accounting requirements
and with the published rules and regulations of the Commission with respect
thereto, were prepared in accordance with generally accepted accounting
principles in the United States, applied consistently with the past practices of
the Company, and as of their respective dates, fairly presented in all material
respects the financial position of the Company and the results of its operations
as of the time and for the periods indicated therein (except as may be indicated
in the notes thereto or, in the case of the unaudited statements, as permitted
by Form 10-Q, and Regulations S-K and S-X of the Commission).

(e) Since June 30, 2006, the Company has conducted its business in the ordinary
course, and there has not been any material adverse change in the financial
condition or operations of the Company. Except as set forth in the Financial
Statements, the Company has no material liabilities, contingent or otherwise,
other than (i) liabilities incurred in the ordinary course of business
subsequent to June 30, 2006 and (ii) obligations under contracts and commitments
incurred in the ordinary course of business and not required under GAAP to be
reflected in financial statements, which, in both cases, individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. Except as disclosed in the Financial Statements, the Company is not
a guarantor or indemnitor of any indebtedness of any other person, firm or
corporation.

3.17 Controls. Except as disclosed in the Company’s Public Filings, the Company
has established and maintains disclosure controls and procedures (as defined in
Securities Exchange Act Rules 13a-15(e) and 15d-15(e)) that are effective in all
material respects to

 

9



--------------------------------------------------------------------------------

ensure that material information relating to the Company, including any
consolidated Subsidiaries, is made known to its chief executive officer and
chief financial officer by others within those entities.

(b) Except as disclosed in the Company’s Public Filings, the Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

3.18 Employee Benefit Plans. Except as set forth in the Company’s Public
Filings, there are no “employee benefit plans” as such term is defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
maintained by the Company or any Subsidiary or any stock purchase plan, stock
option plan, fringe benefit plan, bonus plan or any other deferred compensation
agreement, plan, practice or pending arrangement sponsored, maintained or to
which contributions are made by the Company by or on behalf of current or former
employees of the Company or any Subsidiary, their dependents or any other party.
Other than as set forth in Section 3.18 of the Disclosure Schedule, the Company
has no current plans to substantially alter the benefits or coverage available
under any of the employee benefit, employee pension benefit or other plans,
arrangements or practices referred to above, and has retained the right to
amend, modify or terminate any such plan, arrangement or practice. The Company
and its Subsidiaries are in compliance in all material respects with applicable
laws governing such employee benefit, employee pension benefit or other plans
arrangements or practices.

3.19 Tax Returns and Payments. Each of the Company and each Subsidiary has
prepared and timely filed all federal, state, local, foreign and other material
tax returns that are required to be filed by it and has paid or made provision
for the payment of all taxes, assessments, governmental or other similar
charges, including, without limitation, all material sales and use taxes and all
taxes which the Company or the Subsidiary is obligated to withhold from amounts
owing to employees, creditors and third parties, with respect to the periods
covered by such tax returns (whether or not such amounts are shown as due on any
tax return). There is no tax Encumbrance, whether imposed by any federal, state,
local, foreign or other taxing authority, outstanding against the assets,
properties or business of the Company or any Subsidiary. Neither the Internal
Revenue Service nor any other taxing authority is now asserting, nor is
threatening to assert, against the Company or any Subsidiary any deficiency or
claim for additional taxes or interest thereon or penalties in connection
therewith; nor does any material deficiency or claim or, to the Company’s
knowledge, any basis for such deficiency or claim exist.

3.20 Insurance. The Company and the Subsidiaries maintain insurance of the
types, against such losses and in the amounts and with such insurers as are
customary in the Company’s industry and otherwise reasonably prudent, including
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect.

 

10



--------------------------------------------------------------------------------

3.21 Labor Agreements and Actions. No collective bargaining agreement covering
any employee of the Company or any Subsidiary exists that is binding on either
the Company or any Subsidiary, and, to the Company’s knowledge, no petition has
been filed or proceeding instituted by an employee or group of employees of
either the Company or any Subsidiary with the National Labor Relations Board
seeking recognition of a bargaining representative. To the Company’s knowledge,
no organizational effort currently is being made or threatened by or on behalf
of any labor union to organize any employees of either the Company or any
Subsidiary, and there is no threatened, imminent or current labor strike,
dispute or organized work stoppage in effect by the employees of either the
Company or any Subsidiary which could have or result in a Material Adverse
Effect.

3.22 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

3.23 Environmental Matters. (a) To the Company’s knowledge, neither the Company
nor any of its Subsidiaries is in violation of any Environmental Law (as
hereinafter defined) and to the Company’s knowledge, no material expenditures
are or will be required in order to comply with any Environmental Law. As used
in this Agreement, “Environmental Law” shall mean any applicable federal, state
and local law, ordinance, rule or regulation that regulates, fixes liability
for, or otherwise relates to, the handling, use (including use in industrial
processes, in construction, as building materials, or otherwise), treatment,
storage and disposal of hazardous and toxic wastes and substances, and to the
discharge, leakage, presence, migration, actual Release (as hereinafter defined)
or threatened Release (whether by disposal, a discharge into any water source or
system or into the air, or otherwise) of any pollutant or effluent.

(b) Neither the Company nor any of its Subsidiaries has used, generated,
manufactured, refined, treated, transported, stored, handled, disposed, arranged
for the disposal, transferred, produced, processed or released (hereinafter
together defined as “Release” ) any Hazardous Materials (as hereinafter defined)
on, from or affecting any Property (as hereinafter defined) in any manner or by
any means in violation of any Environmental Laws and to the Company’s knowledge
after due investigation, there is no threat of such Release. As used herein, the
term “Property” shall include, without limitation, land, buildings and
laboratory facilities owned or leased by the Company or as to which the Company
now has any duties, responsibilities (for cleanup, remedy or otherwise) or
liabilities under any Environmental Laws, or as to which the Company or any
Subsidiary of the Company may have such duties, responsibilities or liabilities
because of past acts or omissions of the Company or any such Subsidiary or their
predecessors, or because the Company or any such Subsidiary or their
predecessors in the past was such an owner or operator of, or bore some other
relationship with, such land, buildings or laboratory facilities. The term
“Hazardous Materials” shall include, without

 

11



--------------------------------------------------------------------------------

limitation, any flammable explosives, petroleum products, petroleum by-products,
radioactive materials, hazardous wastes, hazardous substances, toxic substances
or related materials as defined by Environmental Laws.

(c) The Company has not received written notice that the Company or any of its
Subsidiaries is or may be a party potentially responsible for costs incurred at
a cleanup site or corrective action under any Environmental Laws. The Company
has not received any written requests for information in connection with any
inquiry by any Governmental Authority or Third Party concerning disposal sites,
arrangement for disposal or other environmental matters.

(d) The stockholders of the Company have had no control over, or authority with
respect to, the waste disposal operations of the Company or any of its
Subsidiaries.

3.24 Securities Laws. Neither the Company nor anyone acting on its behalf has
offered securities of the Company for sale to, or solicited any offers to buy
the same from, or sold securities of the Company to, any Person, in any case so
as to subject the Company, its promoter, directors or officers to any liability
under the Securities Act, the Securities Exchange Act or any state securities or
blue sky law, or any other applicable laws.

3.25 Offering.

(a) The Company has complied in all respects with all applicable federal and
state securities laws in connection with the offer, issuance and sale of the
Securities hereunder.

(b) The offer, sale and issuance of the Securities to be issued in conformity
with the terms of this Agreement constitute transactions which are exempt from
the registration requirements of the Securities Act and from all applicable
state registration or qualification requirements, other than those with which
the Company has complied or will comply with prior to the Closing. Neither the
Company nor its Subsidiaries or any authorized agent acting on their behalf will
take any action hereafter that would cause the loss of any such exemptions.

(c) The Company meets the requirements for the use of Form S-3 under the
Securities Act.

3.26 Licenses and Other Rights; Compliance with Laws. Each of the Company and
each Subsidiary has such permits, licenses, consents, exemptions, franchises,
authorizations and other approvals of, and has made all filings with and given
all notices (each, a “Consent”) to, all governmental or regulatory authorities
and self-regulatory organizations and all courts and other tribunals as are
necessary to own, lease, license and operate its respective properties and to
conduct its business, and, is in all material respects complying therewith,
except where the failure to have any such Consent would not, singly or in the
aggregate, have a Material Adverse Effect. Each of the Company and each
Subsidiary is in compliance in all material respects with the rules, regulations
and applicable laws and orders of the authorities and governing bodies having
jurisdiction with respect thereto; and no event has occurred (including),
without limitation, the receipt of any notice from any authority or governing
body) that would result in

 

12



--------------------------------------------------------------------------------

or, after notice or lapse of time or both, would result in, revocation,
suspension or termination of any such Consent or would result in or, after
notice or lapse of time or both, would result in any other impairment of the
rights of the holder of any such Consent; except where such failure to be in
compliance or the occurrence of any such event or the presence of any such
restriction would not, singly or in the aggregate, have a Material Adverse
Effect. Except as disclosed in the Company’s Public Filings, neither the Company
nor any Subsidiary has ever entered into or been subject to any judgment,
consent decree, compliance order or administrative order with respect to any
aspect of the business, affairs, properties or assets of the Company or such
Subsidiary.

3.27 Broker or Finders. No finder, broker, agent, financial person or other
intermediary has acted on behalf of the Company in connection with this
Agreement, the Ancillary Agreements or any transaction contemplated hereby or
thereby.

3.28 Corporate Records. The minute books of the Company and its Subsidiaries
provided to the Investor contain a complete summary of all meetings and written
consents of the Company’s Board of Directors, committees thereof and
stockholders since January 1, 2003 and reflect all material transactions of the
Company accurately in all material respects.

3.29 Market Listing. The Common Stock is listed for trading on the NASDAQ
National Market and the Company is in compliance with the rules, regulations and
requirements of the NASDAQ National Market relating to the continued listing of
the Common Stock.

3.30 Related Party Transactions. Except with respect to transactions that were
not required to be disclosed at the time of such transaction, all transactions
that have occurred between or among the Company, on the one hand, and any of its
officers or directors, or any affiliate or affiliates of any such officer or
director on the other hand, prior to the date hereof have been disclosed in the
Company’s Public Filings.

3.31 Accountants. Grant Thornton, LLP, which examined certain of the Company’s
Financial Statements, was, to the best of the Company’s knowledge, an
independent public accounting firm as required by the Securities Act and the
Securities Exchange Act at the time of such examination through its resignation
on August 31, 2005. Stonefield Josephson, Inc., which examined certain of the
Company’s Financial Statements is, to the best of the Company’s knowledge, an
independent public accounting firm as required by the Securities Act and the
Securities Exchange Act.

3.32 Reliance. The Company understands that the foregoing representations and
warranties shall be deemed to have been relied upon by the Investor. No
representation or warranty by the Company in this Agreement, and no written
statement contained in any document, certificate or other writing delivered by
the Company to the Investor contains any untrue statement of material fact or
omits to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading.

 

13



--------------------------------------------------------------------------------

4. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that the statements contained in
Section 4 are true and correct as of the date hereof:

4.1 Authorization, Governmental Consents and Compliance with Other Instruments.
All corporate action on the part of the Investor necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of the Investor hereunder has been taken or will be taken prior
to the Closing. This Agreement constitutes a valid and legally binding
obligation of the Investor, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
affecting enforcement of creditors rights. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local Governmental Authority on the part of
the Investor is required in connection with the consummation of the transactions
contemplated by this Agreement, except for filings required pursuant to
securities laws or as may be required by the HSR Act. The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby and thereby will not result in any violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any provision of the Investor’s corporate charter
or by-laws or any instrument, judgment, order, writ, decree or contract to which
the Investor is a party or by which it is bound.

4.2 Purchase Entirely for Own Account. By the Investor’s execution of this
Agreement, the Investor hereby confirms that the Securities will be acquired for
investment for the Investor’s own account, not as a nominee or agent.

4.3 Investment Experience and Accredited Investor Status. The Investor is an
accredited investor (as defined in Regulation D promulgated under the Securities
Act). The Investor is purchasing the Securities for its own account and has no
intention of selling or distributing any of such Securities or any arrangement
or understanding with any other persons regarding the sale or distribution of
such Securities except in accordance with the provisions of the Registration
Rights Agreement and except as would not result in a violation of the Securities
Act; provided, however, that by making the representations herein, such
Purchaser does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the Securities Act.

4.4 Reliance. The Investor acknowledges that the Company and its counsel, for
the purposes of the opinion to be delivered pursuant to Section 5.4(a) hereof,
will rely upon the accuracy and truth of the representations set forth in
Sections 4.2 and 4.3 hereof and that Investor hereby consents to such reliance.

5. Conditions to Closing of Investor. The Investor’s obligation to purchase the
Securities and consummate the other transactions contemplated hereby at the
Closing is subject to the fulfillment as of the Closing of the following
conditions (unless waived in writing by the Investor):

 

14



--------------------------------------------------------------------------------

5.1 Representations and Warranties Correct.

The representations and warranties made by the Company in Section 3 hereof shall
be true and correct in all material respects as of the date of this Agreement,
and the representations and warranties made by the Company in Sections 3.1, 3.4,
3.5, 3.6, 3.8, and 3.25 be true and correct in all material respects as of the
Closing Date with the same force and effect as though such representations and
warranties had been made on such Closing Date.

5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement and the Ancillary Agreements to be performed by the Company on or
prior to the Closing Date shall have been performed or complied with in all
material respects.

5.3 Compliance Certificate. The Company shall have delivered to the Investor a
certificate, dated as of the Closing Date, executed by the President and Chief
Executive Officer of the Company, certifying to the fulfillment of the
conditions specified in Sections 5.1 and 5.2 of this Agreement.

5.4 Legal Opinions. The Investor shall have received opinions from:

(a) O’Melveny & Myers LLP (or other legal counsel to the Company reasonably
satisfactory to the Investor) addressed to the Investor and Novartis
International Pharmaceutical Ltd. and dated as of the Closing Date, in a form
(including any supporting officer’s certificate) acceptable to Investor; and

(b) Local Washington counsel acceptable to the Investor addressed to the
Investor and Novartis International Pharmaceutical Ltd. and dated as of the
Closing Date, in a form (including any supporting officer’s certificate)
acceptable to the Investor.

5.5 Certification of Resolutions and Officers. The Company shall have delivered
to the Investor a certificate or certificates, dated the Closing Date, of the
Secretary of the Company certifying as to (a) the resolutions of the Company’s
Board of Directors authorizing the execution and delivery of this Agreement and
the Ancillary Agreements, the issuance of the Securities to the Investor, the
execution and delivery of such other documents and instruments as may be
required by this Agreement or the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby and certifying that such
resolutions were duly adopted and have not been rescinded or amended as of said
date, (b) the Certificate of Incorporation, certifying that no amendments have
been made to such Certificate of Incorporation since such date, (c) the Bylaws,
certifying that no amendments have been made to such Bylaws since such date
(b) the name and the signature of the officers of the Company authorized to
sign, as appropriate, this Agreement, the Ancillary Agreements and the other
documents and certificates to be delivered pursuant to this Agreement or the
Ancillary Agreements by either the Company or any of its officers.

5.6 Certain Events. There shall not have occurred an Adverse Event.

5.7 Good Standing Certificate. The Company shall have delivered to the Investor
(i) a good standing certificate dated as of a date not earlier than five
(5) business days prior to the Closing Date issued with respect to the Company
by the Secretary of State of Washington.

 

15



--------------------------------------------------------------------------------

5.8 Other Agreements. The Company shall have delivered to the Investor the
Registration Rights Agreement in the form of Exhibit A attached hereto and such
agreement shall be in full force and effect.

5.9 Proceedings and Documents. All corporate and other proceedings to have been
taken and all waivers and consents to be obtained in connection with the
transactions contemplated by this Agreement and the Ancillary Agreements shall
have been taken or obtained, and all documents incidental hereto and thereto
shall be satisfactory to the Investor and its counsel, and the Investor and its
counsel shall have received copies (executed or certified, as may be
appropriate) of all documents which the Investor or its counsel may reasonably
have requested in connection with such transactions.

5.10 Continued Market Listing. On the Closing Date, the Common Stock shall be
listed for trading on the NASDAQ National Market and the Securities shall be
approved for listing on the NASDAQ National Market.

5.11 No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the NASDAQ National Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Closing Date).

6. Conditions to Closing of the Company. The Company’s obligation to sell the
Securities and consummate the other transactions contemplated hereby at the
Closing is subject to the fulfillment as of the Closing of the following
condition:

6.1 Representations and Warranties Correct. The representations and warranties
made by the Investor in Section 4 hereof shall be true and correct in all
material respects as of the date of this Agreement, and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on such Closing Date.

7. Mutual Conditions to Closing. The obligations of each of the Investor and the
Company to consummate the Closing are subject to the fulfillment as of the
Closing Date of the following conditions:

7.1 Qualifications. All authorizations, consents, waivers, permits, approvals,
qualifications and registrations to be obtained or effected with any
Governmental Authority, including, without limitation, necessary Blue Sky law
permits and qualifications required by any state for the offer and sale to the
Investor of the Securities shall have been duly obtained and effective as of the
Closing Date, and filings required under the HSR Act with respect to the
transaction contemplated hereby and the Ancillary Agreements shall have been
made and the required waiting period shall have elapsed or been terminated as of
the Closing Date.

7.2 Absence of Litigation. There shall be no injunction, action, suit,
proceeding or investigation pending or currently threatened against the Company
or the Investor which questions the validity of this Agreement or any of the
Ancillary Agreements, or the right of the Company or the Investor to enter into
this Agreement or any of the Ancillary Agreements or to consummate the
transactions contemplated hereby or thereby.

 

16



--------------------------------------------------------------------------------

7.3 License and Co-Development Agreement. The License and Co-Development
Agreement shall have been executed and delivered by the parties thereto and
shall be in full force and effect, and there shall have been no amendments,
alterations, modifications or waivers of any provision thereof since the date of
this Agreement.

8. Additional Covenants and Agreements.

8.1 Inspection of Books and Records. The Company shall permit the Investor (so
long as it holds at least twenty-five percent (25%) of the shares of Common
Stock issued pursuant to this Agreement) from time to time, at the Investor’s
expense, to visit and inspect the Company’s properties, to examine its books of
account and records and to discuss the Company’s affairs, finances and accounts
with its officers, all at such reasonable times as may be requested by the
Investor; provided, however, that the Company shall not be obligated pursuant to
this Section 8.1 to provide access to any information which it reasonably
considers to be a trade secret or similar confidential information, the
disclosure of which would unfairly competitively disadvantage the Company.

8.2 HSR Filing. Each of the Investor and the Company agrees to prepare and make
appropriate filings under the HSR Act relating to this Agreement and the License
and Co-Development Agreement and the transactions contemplated hereby and
thereby as soon as reasonably practicable after the date hereof. The Parties
agree to cooperate in the antitrust clearance process and to furnish promptly to
the Federal Trade Commission, the Antitrust Division of the Department of
Justice and any other agency or authority, any information reasonably requested
by them in connection with such filings.

8.3 Securities Compliance. The Company shall take all necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid resale of the Securities to subsequent
holders.

8.4 Registration and Listing. The Company shall take all actions reasonably
necessary to cause its Common Stock to continue to be registered under Sections
12(b) or 12(g) of the Securities Exchange Act, will comply in all respects with
its reporting and filing obligations under the Exchange Act, and will not take
any action or file any document (whether permitted by the Securities Act or the
rules promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Securities
Exchange Act or Securities Act, expect as permitted herein. The Company will
take all action necessary to maintain the listing and trading of the Common
Stock on the NASDAQ National Market. The Company shall use its best efforts to
effect the listing of the Securities on the NASDAQ National Market, including
submitting a notice of listing of additional shares with respect to the
Securities to the Nasdaq Stock Market, Inc.

8.5 Consents. The Company shall not, prior to the Closing, take any action or
enter into any material contract, arrangement, agreement or understanding that
would require the consent, waiver, approval or authorization of any third party
to effect the transactions contemplated by this Agreement and the Ancillary
Agreements.

 

17



--------------------------------------------------------------------------------

8.6 Use of Proceeds. The Company shall use all payments received from the
Investor pursuant to this Agreement solely for the purpose of funding its
internal working capital needs.

8.7 Ordinary Course. Between the date hereof and the Closing Date the Company
shall, and shall cause each of its Subsidiaries, to conduct its business in the
ordinary course, consistent with past practices.

9. Miscellaneous.

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) By mutual written agreement of the Company and the Investor;

(b) By either the Company or the Investor, by written notice to the other party
(provided the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained in this
Agreement or any Ancillary Agreement) if the Closing shall not have been
consummated on or before the forty-fifth (45th) day following the date hereof;

(c) By either the Company or the Investor by giving written notice to the other
party if any governmental entity shall have issued an injunction or other ruling
prohibiting the consummation of any of the transactions contemplated by this
Agreement or any Ancillary Agreement and such injunction or other ruling shall
not be subject to appeal or shall have become final and unappealable; or

(d) By the Investor, if the Company has breached any material provision of this
Agreement or the Ancillary Agreements, which breach remains uncured five
(5) days after written notice thereof by the Investor to the Company.

9.2 Effect of Termination. In the event of any termination of this Agreement
pursuant to Section 9.1, all rights and obligations of the parties hereunder
shall terminate without any liability on the part of any party or its Affiliates
in respect thereof; provided, however, that (i) Sections 9.4 through 9.10, 9.13,
9.14, 9.15, 9.16, 9.17, 9.18 and 9.19 shall survive any such termination and
(ii) such termination shall not relieve the Company or the Investor of any
liability on account of any breach of this Agreement.

9.3 Survival of Warranties. The representations and warranties of the Company
and the Investor contained in this Agreement shall survive remain in full force
and effect for a period of one (1) year from the Closing Date, regardless of
(a) any investigation made by or on behalf of officers, directors, partners,
employees, agents, representatives or controlling persons, and (b) delivery of
and payment for the Securities.

9.4 Indemnification. The Company shall indemnify, defend and hold the Investor
and the Investor’s directors, officers, employees, agents and Affiliates
harmless against any and all liabilities, loss, cost or damage, together with
all reasonable costs and expenses related thereto (including legal and
accounting fees and expenses), arising from, relating to, or connected with the
untruth, inaccuracy or breach of any statements, representations, warranties or
covenants of the Company contained herein. The foregoing indemnification shall
survive the termination of this Agreement for any reason.

 

18



--------------------------------------------------------------------------------

9.5 Attorney’s Fees. In the event that a final, binding and non-appealable
ruling by a court of competent jurisdiction holds that either Party breached its
obligations under this Agreement, the breaching Party shall pay all reasonable
legal fees and expenses of the non-breaching Party.

9.6 Remedies. In case any one or more of the covenants or agreements set forth
in this Agreement shall have been breached by any party hereto, the party or
parties entitled to the benefit of such covenants or agreements may proceed to
protect and enforce their rights either by suit in equity or action at law,
including, but not limited to, an action for damages as a result of any such
breach or an action for specific performance of any such covenant or agreement
contained in this Agreement. The rights, powers and remedies of the parties
under this Agreement are cumulative and not exclusive of any other right, power
or remedy which such parties may have under any other agreement or law. No
single or partial assertion or exercise of any right, power or remedy of a party
hereunder shall preclude any other or further assertion or exercise thereof.

9.7 Successors and Assigns. Except as otherwise expressly provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties,
including, without limitation, successors through merger, consolidation,
reorganization, recapitalization, any similar transaction or otherwise. Neither
this Agreement nor any rights or duties of a party hereto may be assigned by the
Company, in whole or in part, without the prior written consent of the Investor.
This Agreement or any rights and/or obligations hereunder may be assigned by the
Investor without the prior written consent of the Company.

9.8 Entire Agreement. This Agreement and the other writings referred to herein
or delivered pursuant hereto which form a part hereof contain the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect thereto.

9.9 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York (without regard to the conflict of law principles
thereof).

9.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.11 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.12 Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.

 

19



--------------------------------------------------------------------------------

9.13 Notices. Unless otherwise provided, all notices, requests, consents and
other communications hereunder to any party shall be given in writing and shall
be deemed effectively given upon personal delivery to the party to be notified
or five business days after being duly sent by first class registered or
certified mail, or other courier service, postage prepaid, or the following
business day after being telecopied with a confirmation copy by regular mail,
and addressed or telecopied to the party to be notified at the address or
telecopier number indicated for such party, as the case may be, set forth below
or such other address or telecopier number, as the case may be, as may hereafter
be designated in writing by the addressees to the addressor listing all parties:

To the Company:

Cell Therapeutics, Inc.

501 Elliott Avenue West

Suite 400

Seattle, Washington 98119

Attention:   Louis A. Bianco Fax: (206) 272-4397

With a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention:   Michael J. Kennedy Fax: (415) 984-8701

To the Investor:

Novartis Pharma AG

Lichtstrasse 35

CH-4002 Basel

Switzerland

Attention:    Joseph E. Mamie Fax: 41 61 324 8111

With a copy (which shall not constitute notice) to:

Novartis Pharma AG

Lichtstrasse 35

CH-4002 Basel

Switzerland

Attention:   Robert Pelzer   General Counsel Fax: 41 61 324 6859

 

20



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Kaye Scholer LLP

425 Park Avenue

New York, New York 10022

Attention:

   Adam H. Golden, Esq. Fax: (212) 836-8689

9.14 Finder’s Fee. The Investor agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s fee (and the reasonable costs and expenses of defending against such
liability or asserted liability) for which the Investor or any of its officers,
partners, employees, or representatives is responsible. The Company agrees to
indemnify and hold harmless the Investor from any liability for any commission
or compensation in the nature of a finder’s fee (and the reasonable costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

9.15 Expenses. Except as otherwise contemplated herein, each party shall pay its
own fees and expenses with respect to this Agreement.

9.16 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor (other than the waiver of any
condition set forth in Section 5, which may be waived in the sole discretion of
the Investor, and other than the waiver of any condition set forth in Section 6,
which may be waived in the sole discretion of the Company).

9.17 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, in any jurisdiction, such provision shall be
ineffective, as to such jurisdiction, and the balance of the Agreement shall be
interpreted as if such provision were so excluded, without invalidating the
remaining provisions of this Agreement; and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

9.18 Confidentiality and Publicity. (a) Confidentiality. Subject to the other
provisions of this Section 9.18, all Confidential Information disclosed by a
Party or its Affiliates under this Agreement will be maintained in confidence
and otherwise safeguarded by the recipient Party. The recipient Party may only
use the Confidential Information for the purposes of this Agreement and pursuant
to the rights granted to the recipient Party under this Agreement. Subject to
the other provisions of this Section 9.18, each Party shall hold as confidential
such Confidential Information of the other Party or its Affiliates in the same
manner and with the same protection as such recipient Party maintains its own
confidential information. Subject to the other provisions of this Section 9.18,
a recipient Party may only disclose Confidential Information of the other Party
to employees, agents, contractors, consultants and advisers of the Party and its
Affiliates and sublicensees and to third parties to the extent reasonably
necessary for the purposes of, and for those matters undertaken pursuant to,
this Agreement; provided that such Persons are bound to maintain the
confidentiality of the Confidential Information in a manner consistent with the
confidentiality provisions of this Agreement.

 

21



--------------------------------------------------------------------------------

(b) Exceptions. The obligations under this Section shall not apply to any
information to the extent the recipient Party can demonstrate by competent
evidence that such information:

(i) is (at the time of disclosure) or becomes (after the time of disclosure)
known to the public or part of the public domain through no breach of this
Agreement by the recipient Party or its Affiliates;

(ii) was known to, or was otherwise in the possession of, the recipient Party or
its Affiliates prior to the time of disclosure by the disclosing Party or its
Affiliate;

(iii) is disclosed to the recipient Party or an Affiliate on a non-confidential
basis by a third party who is entitled to disclose it without breaching any
confidentiality obligation to the disclosing Party or any of its Affiliates; or

(iv) is independently developed by or on behalf of the recipient Party or its
Affiliates, as evidenced by its written records, without reference to the
Confidential Information disclosed by the disclosing Party or its Affiliates
under this Agreement.

(c) Authorized Disclosures. In the event the recipient Party is required to
disclose Confidential Information of the disclosing Party by law or in
connection with bona fide legal process, such disclosure shall not be a breach
of this Agreement; provided that the recipient Party (i) informs the disclosing
Party as soon as reasonably practicable of the required disclosure, (ii) limits
the disclosure to the required purpose, and (iii) at the disclosing Party’s
request and expense, assists in an attempt to object to or limit the required
disclosure.

(d) Publicity. Each Party agrees not to issue any press release or other public
statement, whether oral or written, disclosing the existence of this Agreement,
the terms hereof or any information relating to this Agreement without the prior
written consent of the other Party, provided however, that neither Party will be
prevented from complying with any duty of disclosure it may have pursuant to law
or governmental regulation or pursuant to the rules of any recognized stock
exchange or quotation system. In the event of a disclosure required by law,
governmental regulation or the rules of any recognized stock exchange or
quotation system, the Parties shall coordinate with each other with respect to
the timing, form and content of such required disclosure to the extent
practicable under the circumstances, and, if so requested by the other Party,
the Party subject to such obligation shall use commercially reasonable efforts
to obtain an order protecting to the maximum extent possible the confidentiality
of such provisions of this Agreement as reasonably requested by the other Party.
If the Parties are unable to agree on the form or content of any required
disclosure, such disclosure shall be limited to the minimum required, as
determined by the disclosing Party in consultation with its legal

 

22



--------------------------------------------------------------------------------

counsel. Without limiting the foregoing, each Party shall consult with the other
Party on the provisions of this Agreement, together with exhibits or other
attachments attached hereto, to be redacted in any filings made by the Company
and/or the Investor with the Securities and Exchange Commission or as otherwise
required by law.

9.19 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Adverse Event” means either (i) the placement on hold of either the PIONEER
Study or the Pixantrone Pivotal Study (each, as defined in the License and
Co-Development Agreement) due to study drug associated safety concerns or
(ii) the Bankruptcy of the Company or any Subsidiary thereof.

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, by itself or through one or more intermediaries,
controls, or is controlled by, or is under common control with, such Person. The
term “control” means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. Control
will be presumed if one Person owns, either of record or beneficially, at least
50% of the voting stock of any other Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Ancillary Agreements” shall have the meaning set forth in Section 3.4.

“Bankruptcy” means with respect to a Person, (a) such Person shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency, or
other similar law now or hereinafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall take any corporate action to authorize any of
the foregoing; (b) an involuntary case or other proceeding shall be commenced
against such Person seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency, or other
similar law now or hereinafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property; (c) a decree or order for relief shall be
entered against such Person under any bankruptcy, insolvency, or other similar
law as now or hereafter in effect; or (d) the dissolution or liquidation of, or
cessation of business in the ordinary course by, or the failure to pay its debts
as they come due by, or the admission in writing of the inability to pay its
debts as they become due by, such Person.

“Bylaws” shall have the meaning set forth in Section 3.1.

“Certificate of Incorporation” shall have the meaning set forth in Section 3.1.

“Closing” shall have the meaning set forth in Section 2.1.

 

23



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Section 2.1.

“Code” shall have the meaning set forth in Section 3.18.

“Common Stock” shall have the meaning set forth in Section 1.1(a).

“Commission” shall have the meaning set forth in Section 1.1(b).

“Company” shall have the meaning set forth in the Preamble.

“Company’s Public Filings” shall mean, collectively and including documents
filed as exhibits thereto as incorporated therein, the Company’s (i) Annual
Report on Form 10-K/A for the year ended December 31, 2005, (ii) Quarterly
Reports on Form 10-Q for the periods ended March 31, 2006 and June 30, 2006,
(iii) Current Reports on Form 8-K filed with the Commission on April 11,
2006, April 28, 2006, June 23, 2006, July 14, 2006 and August 3, 2006, and
(iv) Proxy Statement for the Annual Meeting of Shareholders held on June 23,
2006.

“Confidential Information” means all proprietary information and data of a
financial, commercial or technical nature which the disclosing Party or any of
its Affiliates has supplied or otherwise made available to the other Party or
its Affiliates, whether made available orally, in writing or in electronic form.

“Consent” shall have the meaning set forth in Section 3.26.

“Disclosure Schedule” shall have the meaning set forth in Section 3.9.

“Encumbrance(s)” shall mean any security interest, pledge, mortgage, lien
(including, without limitation, environmental and tax liens), charge,
encumbrance, adverse claim, or restriction of any kind, including, without
limitation, any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.

“Environmental Law” shall have the meaning set forth in Section 3.23(a).

“ERISA” shall have the meaning set forth in Section 3.18.

“Exchange Act” shall have the meaning set forth in Section 3.16(a).

“Financial Statements” shall have the meaning set forth in Section 3.16(d).

“Governmental Authority” shall mean any nation or government, any federal,
state, municipal, local, provincial, regional or other political subdivision
thereof, the National Association of Security Dealers, any self-regulatory
organization or stock exchange, and any Person exercising executive,
legislative, judicial regulatory or administrative functions of or pertaining to
government.

“Hazardous Materials” shall have the meaning set forth in Section 3.23(b).

“HSR Act” shall have the meaning set forth in Section 3.8.

 

24



--------------------------------------------------------------------------------

“Intellectual Property” shall have the meaning set forth in Section 3.11.

“Investment Company Act” shall have the meaning set forth in Section 3.22.

“Investor” shall have the meaning set forth in the Preamble.

“License and Co-Development Agreement” shall mean that certain License and
Co-Development Agreement among the Company, CTI Technologies, Inc., Cell
Therapeutics Europe S.r.L. and Novartis International Pharmaceutical Ltd., dated
as of the date hereof, a copy of which is attached as Exhibit D hereto.

“Material Adverse Effect” shall have the meaning set forth in Section 3.1.

“Material IP Contracts” shall have the meaning set forth in Section 3.11(b).

“Novartis” shall have the meaning set forth in the Preamble.

“Offering” shall have the meaning set forth in Section 1.1(b).

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, government or any department or agency
thereof or other entity, as well as any syndicate or group that would be deemed
to be a Person under Section 13(d)(3) of the Securities Exchange Act.

“Preferred Stock” shall have the meaning set forth in Section 3.2(a)(i).

“Property” shall have the meaning set forth in Section 3.23(b).

“Purchase Price” shall have the meaning set forth in Section 1.1(a).

“Registration Rights Agreement” shall have the meaning set forth in
Section 1.1(c).

“Registration Statement” shall have the meaning set forth in Section 1.1(c).

“Securities” shall have the meaning set forth in Section 1.1(a).

“Securities Act” shall have the meaning set forth in Section 1.1(b).

“Subsidiary” or “Subsidiaries” shall have the meaning set forth in Section 3.1.

[Signatures on next page]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

NOVARTIS PHARMA AG By:  

/s/    JOSEPH E. MAMIE

Name:  

Joseph E. Mamie

Title:  

Head Operational Treasury

By:  

/s/    MATTHAIS RUNGE

Name:  

Matthais Runge

Title:  

Head Legal Oncology Region Europe

CELL THERAPEUTICS, INC. By:  

/s/    JAMES A. BIANCO

Name:  

James A. Bianco, M.D.

Title:  

President and Chief Executive Officer

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Form of Registration Rights Agreement

(See attached)



--------------------------------------------------------------------------------

Exhibit B

Form of License and Co-Development Agreement

(See attached)